DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/2020 have been fully considered but they are not persuasive.
Applicant’s representative firstly contends that the claims are directed to a statutory invention.
The Examiner agrees that the claims are directed to a statutory class of invention as stated in the 
prior Office action.

Applicant’s representative then argues that the independent claims are not directed to an abstract 
idea.
In response, the independent claim 1 taken as an example recites the limitations of :
“identifying values for a plurality of outright contracts and a plurality of related spread 
instruments;
generating, a solution set for comprising possible combinations of values for a first outright 
contract and a second outright contract of the plurality of outright contracts;
comparing, each combination of values in the solution set to a value of a related spread 
instrument of the plurality of related spread instruments;
removing, one or more combinations of values from the solution set in as a function of the 
comparison;   
repeating the generating, the comparing, and the removing by iteratively applying values for other 
outright contracts of the plurality of outright contracts to the solution set until each outright contract of the plurality of outright contracts has been applied;
identifying, one combination of values remaining in the solution; 

solution set;
calculating, a settlement value for the plurality of outright contracts using the one combination of 
values.
The claims are directed to the determination and calculation of a settlement value for a plurality 
of outright contracts which involve an abstract concept.  These functions relate to a certain method of organizing human activity such as a fundamental economic principle or practice (including hedging, insurance or mitigating risk).
Thus the claims are directed to an abstract idea.

The applicant’s representative then argues that according to criteria set forth in Step 2A, the 
claimed invention recites statutory subject matter because the claimed invention is directed to a specific, novel and patentable system that optimizes a data set to reduce the number of value combinations stored in a memory so as to improve the efficiency of subsequent thereof.  Applicant further states that the claims do not recite a fundamental economic practice but rather are directed to an improvement to a technological process that is neither a task that can be performed in the human mind nor on a piece of paper.
	In response, Applicant is reminded that although a claimed invention may be beneficial or novel or non-obvious by using the claimed method or system, a claim for a useful or beneficial abstract idea may still recite an abstract idea.  See Ariosa, 788 F.3d at 1379-80.

            In reviewing the instant claims, the functions of identifying, generating, comparing, removing are generic data processing functions.  The “calculating…” function is a mathematical function.  Furthermore, these claimed functions do not involve any technological details or improvement on the recited processor or memory as now recited in the claims.  The claimed functions are expected functions 
The claims do not recite any technological details in performing these claimed functions.   Accordingly, the claimed functions recite no physical structural details of the processor and/or the claimed memory to accomplish the intended functions.  The claims are not tied to any specific automated computer apparatus.  Computer elements that perform each of the functions are not explicitly recited.  There involves no specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
             The reliance of a computer or processor with a memory to perform their routine tasks even more accurately is not sufficient to transform a claim into patent eligible subject matter  as noted in Alice 134 S. Ct. at 2359.  As indicated by the court "use of a computer to create electronic records, track multiple transactions and issue simultaneous instructions" was not an inventive concept.  The claims or even the applicant's specification does not support or provide or claim any specifically inventive technology or algorithm for performing the claimed functions.
	
	Applicant’s representative then argues that Under step 2A of the Prong Two test, the claims are integrated into a practical application of reducing an amount of data stored in a memory for use in settlement calculations by a transaction processing system as noted in in paragraph [00126] and [0189]  -  [0192] of their specification.  
	Applicant also states that their claims are tied to a specific application (iterative and selective reduction of data stored in memory for use in calculating settlement value) and do not attempt to cover the entire field.
In response, the instant claims recite no physical structural details of the processor and/or memory to accomplish the intended functions.  The claims are not tied to any specific automated 
Each of the claimed functions does no more than requires a generic computer to perform generic computer functions.  The Courts have stated "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP Am., Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). 
	The cited paragraphs provide functions for reducing or improving mathematical calculations to arrive at a settlement value but do not provide any technical improvement of the claimed processor and/or memory or the particular memory itself.  Applicant is directed to ( Intellectual Ventures ILLC  v.  Capital One Bank (USA), 792 F,3d 1363m 1370 (Fed. Cir. 2015) (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”)).  

	Applicant’s representative then argues under step 2B that the claims amount to a significantly more than the abstract idea (search for an inventive concept).   
In response, it should be addressed whether the claimed invention is being implemented 
on a generic computer as noted in Alice, 573 U.S. at 225.  Taking the claim elements separately, the functions performed by the system at each step of the method involves generic and conventional functions.  Using a computer for identifying, generating, comparing and calculating data involve generic data gathering, data processing, data calculating functions which are basic and generic functions of a computer, processor with a memory or a server.  These computer functions are generic, routine, conventional computer activities that are performed as of their expected and conventional uses.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).  Also see In re Katz Interactive Call 
            The claimed functions of “comparing”, “generating”, “identifying” and “calculating” are generic and conventional functions.  See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Commc 'ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017).    
Applicant is to be noted that the steps or functions of “calculating” are similar to concepts that have been identified as abstracts by the courts as found in Re Grams which involved functions of computing a price for the sale of a fixed income asset and generating a financial analysis output.
            Even when the claims considered individually and as an ordered combination, they do not provide an inventive concept such that these additional elements amount to significantly more than the abstract idea.  See Alice, 573 U.S. at 221; see also Guidance, 84 Fed. Reg. at 56.  Accordingly, the claimed invention merely uses generic computing components to implement the recited abstract idea.

The prior Office action is repeated below.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Claims 1 and 5 are directed to a method. Claim 16 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
	Taken claim 1, as an example, claim 1 recites :
identifying values for a plurality of outright contracts and a plurality of related spread instruments;
	generating a solution set for possible combinations of values for a first outright contract and a second outright contract of the plurality of outright contracts;
	comparing each combination in the solution set to a value of a related spread instrument of the plurality of related spread instruments;
	removing one or more combinations from the solution set as a function of the comparison;


	identifying one combination of values in the solution set;
	removing values other than the values in the one combination of values;
	and calculating a settlement value for the plurality of outright contracts using the one combination of values.

These claimed limitations under a broadest reasonable interpretation, cover functions of processing methods of organizing human activities similar to fundamental economic principles or practices (including hedging, insurance, mitigating risk).
	Applicant is to be noted that the steps or functions of “identifying”, “generating”, “comparing”, “removing”, and “calculating” are similar to concepts that have been identified as abstracts by the Courts as found in Cyberfone which involved functions of using categories to organize, store and transmit information.
	Other than reciting “a computer processor” and a “memory”, nothing in the claim element precludes the step from practically being performed as an interactions of performing business activities among participants in a business transaction.

The claimed computer processor and processor recited in the claim are a general purpose computer (see the applicant’s specification). This claimed computer processor is noted to perform routine computer functions such as identifying data, generating data, comparing data, removing data and calculating data. This claimed computer processor is seen as a generic computer performing generic functions without an inventive concept. This claimed processor is simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose 
The judicial exception is not integrated into a practical application. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea, the claim is therefore directed to an abstract idea.

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

The remaining independent claims 5 and 16 fall short the 35 USC 101 requirement under the same rationale.
	The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

November 29, 2020